Citation Nr: 0314072	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar strain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinea pedis 
(claimed as swelling of the feet).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
April 1978.  He also had periods of active duty for training 
and inactive duty training with the Arkansas Army National 
Guard and the Georgia National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
residuals of frostbite of the hands, residuals of a lumbar 
strain, hypertension, and tinea pedis.  

In October 2000, the Board remanded the case to the RO for 
further development.  In a May 2003 rating decision, the RO 
granted service connection for residuals of frostbite of the 
hands and assigned a separate 10 percent rating for each 
hand, effective November 21, 1997.  Currently, there is no 
notice of disagreement in the file indicating that the 
veteran has disagreed with the initial ratings assigned.  
Hence, the grant of service connection is considered a full 
grant of the benefit sought on appeal and this issue is no 
longer before the Board.  The remaining three issues were 
again denied by the RO and the case was returned to the Board 
for appellate consideration.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As noted in the Introduction above, this case was remanded 
to the RO in October 2000.  The three issues that remain 
before the Board were denied again, and the veteran was 
informed of the denial of his claims in a supplemental 
statement of the case that was issued on May 8, 2003.  On 
May 12, 2003, the RO received additional evidence, including 
records from the Social Security Administration.  

Nevertheless, the RO certified the case to the Board in June 
2003 without considering the additional evidence that had 
been associated with the record.  Furthermore, the veteran 
has not waived consideration of the evidence by the agency 
of original jurisdiction.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies an appellant a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any of the 
benefits sought remain denied, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

